DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 11/6/2019, claims 1 – 20 are pending for examination. This action is non-final.
Information Disclosure Statement
The Information Disclosure Statements dated 2/26/2020, 12/9/2020, and 11/9/2021, are being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 10 and 11 are rejected under 35 U.S.C. §112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 10 and 11 recite, in part, “in which the block size Nb of the plurality of input blocks”. Claims 10 and 11 each individually depend from claim 1, which recites “each input block including a number Nb of digital input values from the plurality of digital input values”. The claimed element “the block size Nb” of claims 10 and 11 lacks antecedent basis in the claims as neither claims 10 or 11 separately or their parent claim, claim 1, recite “a block size Nb”. Furthermore, it is unclear to one of ordinary skill in the art whether the variable Nb associated with the block size in claims 10 and 11 is the same variable associated with digital input values of claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 6 – 9, 14, 17, and 20 are rejected under 35 U.S.C. §102(a)(2) for being anticipated by Satpathy et al. (US 2018/0253559 A1), hereinafter “Satpathy”.
Regarding claim 1, Satpathy teaches a method for lossless encoding of a data stream or file including a plurality of digital input values (lossless data compression of an input data sequence comprising characters (Satpathy Paragraph [0028])), comprising: 
encoding a plurality of input blocks, each input block including a number Nb of digital input values from the plurality of digital input values, by generating a corresponding plurality of encoded blocks (compressed data blocks are selectively encoded using Huffman encoding (Satpathy Paragraph [0045]) wherein the compressed data comprises number pairs and literal bytes (Satpathy Paragraphs [0028] and [0035])), each encoded block including three or more encoded events (encoded blocks comprise a plurality of Huffman codes (Satpathy Paragraphs [0047 – 0048] and [0063])), and comprising: 
a header describing three or more header elements of the three or more encoded events in the corresponding input block (encoded block headers comprise “BFINAL field 1010, BTYPE field 1011, and the following fields which define the Huffman code trees that describe the coded representation of the compressed data (payload)” (Satpathy Paragraph [0045])), and 
a payload comprising parameters for corresponding header elements in the header of the three or more encoded events in the corresponding input block (compressed payload comprises the selectively encrypted sequences associated with the Huffman codes (Satpathy Paragraphs [0045])).

Regarding claim 2, Satpathy teaches the method of Claim 1, wherein header elements of the three or more header elements described by the headers in the corresponding plurality of encoded blocks comprise a data structure that represents one of the following: 
a list of unique length-i input values for length-1 input value events appearing in the original input values; 
a list of unique sequence lengths from reference events appearing in the original input values (length number (Satpathy Paragraph [0028])); 
a list of unique distance exponents from reference events appearing in the original input values (distance number (Satpathy Paragraph [0028]));
a list of unique multi-Byte run values from run length events appearing in the original input values; 
a list of unique run lengths from run length events appearing in the original input values; and 


Regarding claim 3, Satpathy teaches the method of Claim 1, wherein the parameters in the payload of the three or more encoded events represent at least one of the following: 
length-1 input values from the list of original input values; 
a sequence length of reference events (compressed data payload consists of a series of elements of a literal byte type and a back-reference pointer type which represents length and distance (Satpathy Paragraph [0035])); 
distances of reference events (Satpathy Paragraph [0035]); 
values of run events: 
ni lengths of run events; and 
word identifiers of dictionary events.

Regarding claim 6, Satpathy teaches the method of Claim 1, including receiving the plurality of input digital values in a processor including memory and a communication interface, and storing in the memory or transmitting on the communication interface (compression system computing architecture comprises input/output and memory units (Satpathy Paragraph [0074]) receiving the data block for compression/encoding (Satpathy Paragraph [0111])), the corresponding plurality of encoded blocks, encoded data blocks are compressed compared to the received data blocks (Satpathy Paragraphs [0111] and [0018]).

Regarding claim 7, Satpathy teaches the method of Claim 1. including decoding a selected encoded block into the number Nb of digital input values of the corresponding input block without loss of data (lossless data decompression of the encoded blocks (Satpathy Paragraphs [0053], [0060], and [0028])).

Regarding claim 8, Satpathy teaches the method of Claim 2, in which one or both of the sequence lengths and run lengths have a minimum length of 2 Bytes (minimum sequence length umber is 3-258 bytes (Satpathy Paragraph [0028]) (does not exceed the 2 byte minimum limit)).

Regarding claim 9, Satpathy teaches the method of Claim 2, in which at least one of the list of length-I input values values, the list of multi-Byte reference distances, the list of run values, or the list of run lengths, is sent in a sorted order, either most-to-least frequent or least-to-most frequent (Satpathy Paragraph [0030]).

Regarding claim 14, Satpathy teaches the method of Claim 1, including using random access parameters specifying a range in the plurality of digital input values, such as a (startByte, NByte) pair or selectively encrypting portions of blocks and assigning a starting location and ending location of each encryption as a number pair for decoding (Satpathy Paragraphs [0066 – 0068])).

Regarding claim 17, Satpathy teaches the method of Claim 1, in which the header precedes the payload (Satpathy Fig. 4).

Regarding claim 20, Satpathy system for communicating or storing data, comprising a processor including memory and a communication interface, configured to receive a file or stream including a plurality of input digital values, and execute a method according to any of claims 1-19 (Satpathy Paragraphs [0045 – 0048], [0028], and [0063]) (see claim 1 above), and configured to store in the memory or transmit on the communication interface, the corresponding plurality of encoded blocks, wherein the corresponding plurality of encoded blocks is encoded without loss of data, and contains a sum of bits smaller than a sum of bits of the plurality of input blocks (lossless data compression of an input data sequence comprising characters (Satpathy Paragraph [0028]) encoded data blocks are compressed compared to the received data blocks (Satpathy Paragraphs [0111] and [0018] implemented using general computer hardware and memory (Satpathy [0071 – 0073])).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 10 – 13, and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Satpathy in view of Dalton et al. (US 2016/0112064 A1), hereinafter “Dalton”.
Regarding claim 4, where Satpathy teaches the method of Claim 1 and a header conveying dictionary encryption (metadata may be dictionary (Satpathy Paragraph [0020]) compressed data payload consists of a series of elements of a literal byte type and a back-reference pointer type which represents length and distance (Satpathy Paragraph [0035]) wherein dictionary allows recovery of correlated compressed payload (Satpathy Paragraph [0024])), Satpathy fails to teach a dictionary of frequently-used multi-value sequences.
However, in analogous art, Dalton teaches an encryption method comprising a dictionary of frequently-used multi-value sequences (a dictionary based history search encryption method sorts tokens by a type (literal or copy (sequence)) wherein each literal and each copy token identify different sequences (Dalton Paragraph [0015])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dalton related to using a dictionary based search history encryption method and apply them to the teachings of Satpathy for the purpose of reproducing (Dalton Paragraphs [0015] and [0113]).

Regarding claim 5, Satpathy and Dalton teach the method of Claim 4, in which the dictionary is first sorted in frequency-of-use order, and then in word length order (encryption code order stored based on lexicographically consecutive values and then shorter codes proceeding longer codes (Satpathy Paragraph [0030]) sorting is based on lexicographic or alphanumeric order of symbols (Dalton Paragraph [0024]) inherits motivation to combine from respective parent claim.).

Regarding claim 10, where Satpathy teaches the method of Claim 1, Satpathy fails to teach in which the block size Nb of at least one of the plurality of input blocks is different than that of another block in the plurality of input blocks.
However, in analogous art, Dalton teaches the block size Nb of at least one of the plurality of input blocks is different than that of another block in the plurality of input blocks (different tokens have different sizes based upon their positions in the stream (Dalton Paragraphs [0199 – 0200])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dalton related to giving leader tokens different sizes and apply them to the teachings of Satpathy for the purpose of being able to identify block types by their (Dalton Paragraphs [0199 – 0200]).

Regarding claim 11, where Satpathy teaches the method of Claim 1, Satpathy fails to teach in which the block size Nb of the plurality of input blocks is constant.
However, in analogous art, Dalton teaches block size Nb of the plurality of input blocks is constant (token (block) size of input data is a uniform size (e.g., 8 bit bytes) (Satpathy Paragraph [0060])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dalton related to using a uniform input data size and apply them to the teachings of Satpathy for the purpose of positively reciting the size of input and output data. One would be motivated as such as word length may be based on hardware requirements or limitations (Dalton Paragraphs [0118] and [0138]).

Regarding claim 12, where Satpathy teaches the method of Claim 1, Satpathy fails to teach providing a list of indices associated with the plurality of encoded blocks, wherein each index in the list of indices indicates the size of one of the encoded blocks in the plurality of encoded blocks, with which the index is associated.
However, in analogous art, Dalton teaches providing a list of indices associated with the plurality of encoded blocks, wherein each index in the list of indices indicates the size of one of the processing encoded tokens comprises creating data structures to hold the respective sizes of the tokens (Dalton Paragraph [0181])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dalton related to maintaining the sizes of the data blocks and apply them to the teachings of Satpathy for the purpose of making data about the blocks available. One would be motivated as such as this data may be used in the decoding/decompression of data blocks (Dalton Paragraph [0181]).

Regarding claim 13, where Satpathy teaches the method of Claim 1, Satpathy fails to teach providing a list of encoded block sizes, wherein each encoded block in a plurality of encoded blocks is associated with a block size entry on the list of encoded block sizes.
However, in analogous art, Dalton teaches providing a list of encoded block sizes, wherein each encoded block in a plurality of encoded blocks is associated with a block size entry on the list of encoded block sizes (processing encoded tokens comprises creating data structures to hold the respective sizes of the tokens (Dalton Paragraph [0181])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dalton related to maintaining the sizes of the data blocks and apply them to the teachings of Satpathy for the purpose of making data about the blocks available. One would be motivated as such as this data may be used in the decoding/decompression of data blocks (Dalton Paragraph [0181]).

Regarding claim 19, where Satpathy teaches the method of Claim 1, Satpathy fails to teach in which Nb varies from block to block.
However, in analogous art, Dalton teaches where Nb varies from block to block (different tokens have different sizes based upon their positions in the stream (Dalton Paragraphs [0199 – 0200])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dalton related to giving leader tokens different sizes and apply them to the teachings of Satpathy for the purpose of being able to identify block types by their sizes. One would be motivated as such as this allows for end points and starting points in a stream to be easily identified (Dalton Paragraphs [0199 – 0200]).

Claim 15 is rejected under 35 U.S.C. §103 as being unpatentable over Satpathy in view of Dalton and further in view of Fallon et al. (US 2013/0297575 A1), hereinafter “Fallon”.
Regarding claim 15, where Satpathy and Dalton teach the method of Claim 12, Satpathy and Dalton fail to teach in which each index indicates the encoding method of the associated encoding block, chosen from at least one of the following an encoding method for already-compressed data an encoding method for numerical data and a default encoding method.
However, in analogous art, Fallon teaches each index indicates the encoding method of the associated encoding block, chosen from at least one of the following an encoding method for already-compressed data an encoding method for numerical data and a default encoding method (return codes indicate compression type, wherein a compression type may be a dynamic Huffman compression type, LZDR compression, etc… (Fallon Paragraph [0118])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Fallon related to indicating the compression type and apply them to the teachings of Satpathy and Dalton for the purpose of informing any decoding elements of which compression type was used. One would be motivated as such as within the decompression process the first step is to determine the compression type (Fallon Paragraphs [0139 – 0140]).

Claim 16 is rejected under 35 U.S.C. §103 as being unpatentable over Satpathy in view of Fallon.
Regarding claim 16, where Satpathy teaches the method of Claim 1 and encryption data being comprised in the payload (Satpathy Paragraphs [0042 – 0043]), Satpathy fails to teach an encoding method of an encoded block is also contained in the encoded block header or payload, and in which the encoding method includes at least one of the following an encoding method for already-compressed data an encoding method for numerical data and a default encoding method.
However, in analogous art, Fallon teaches an encoding method of an encoded block is also contained in the encoded block header or payload, and in which the encoding method includes at least one of the following an encoding method for already-compressed data an encoding method for numerical data and a default encoding method (return codes indicate compression type, wherein a compression type may be a dynamic Huffman compression type, LZDR compression, etc… (Fallon Paragraph [0118])).
Fallon related to indicating the compression type and apply them to the teachings of Satpathy for the purpose of informing any decoding elements of which compression type was used. One would be motivated as such as within the decompression process the first step is to determine the compression type (Fallon Paragraphs [0139 – 0140]).

Claim 18 is rejected under 35 U.S.C. §103 as being unpatentable over Satpathy in view of Knecht et al. (US 2018/0048730 A1), hereinafter “Knecht”.
Regarding claim 18, where Satpathy teaches the method of Claim 1, Satpathy fails to teach in which the payload precedes the header.
However, in analogous art, Knecht teaches the payload precedes the header (header and footer may be the same and comprise dictionary information to reconstruct a resource (Knecht Paragraph [0006])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Knecht related to using a footer being the same as a header and apply them to the teachings of Satpathy for the purpose of specifically reciting where metadata is to be placed in a data sequence. One would be motivated as such as an element receiving the data sequence can use the attached header or footer to determine how to reconstruct a data sequence (Knecht Paragraph [0006]).

Conclusion
The following prior art references were found pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein:
Satpathy et al. (US 2017/0187388 A1) which teaches a hardware data decompression method which takes a compressed data stream comprising literal, length, and distance codes in a Huffman decoding scheme.
Todorov et al. (US 2007/0279261 A1) which teaches transforming input data to obtain long sequences of identical digits and then decoding the compressed data.
Lin et al. (US 2016/0330455 A1) which teaches matching strings for length and distance within pixel sample sets as part of a data compression method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.K.B/               Examiner, Art Unit 2459         

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459